EXHIBIT AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT among Arby’s Restaurant Group, Inc. as a Grantor and Arby’s Restaurant Holdings, LLC as a Grantor Wendy’s International Holdings, LLC as a Grantor Wendy’s International, Inc. as a Grantor and Triarc Restaurant Holdings, LLC as a Grantor and Each Other Grantor From Time to Time Party Hereto and Citicorp North America, Inc. as Collateral Agent Dated as of July 25, 2005 Amended and Restated as of March 11, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINED TERMS 2 Section 1.1 Definitions 2 Section 1.2 Certain Other Terms 8 Section 1.3 Perfection Certificate 9 ARTICLE II GRANT OF SECURITY INTEREST 9 Section 2.1 Collateral 9 Section 2.2 Grant of Security Interest in Collateral 10 ARTICLE III REPRESENTATIONS AND WARRANTIES 12 Section 3.1 Title; No Other Liens 12 Section 3.2 Perfection and Priority 12 Section 3.3 Jurisdiction of Organization; Chief Executive Office 13 Section 3.4 Inventory and Equipment 13 Section 3.5 Pledged Collateral 13 Section 3.6 Accounts 14 Section 3.7 Intellectual Property 14 Section 3.8 Deposit Accounts, Securities Accounts and Commodity Accounts 15 Section 3.9 Commercial Tort Claims 15 ARTICLE IV COVENANTS 15 Section 4.1 Generally 15 Section 4.2 Maintenance of Perfected Security Interest; Further Documentation 16 Section 4.3 Changes in Locations, Name, Etc. 16 Section 4.4 Pledged Collateral 17 Section 4.5 Accounts 18 Section 4.6 Delivery of Instruments and Chattel Paper 19 Section 4.7 Intellectual Property 19 Section 4.8 Vehicles 21 Section 4.9 Payment of Obligations 21 Section 4.10 Notice of Commercial Tort Claims 21 Section 4.11 Letter of Credit Rights 22 ARTICLE V REMEDIAL PROVISIONS 22 Section 5.1 Code and Other Remedies 22 Section 5.2 Accounts and Payments in Respect of General Intangibles 23 Section 5.3 Pledged Collateral 24 Section 5.4 Application of Proceeds of Collateral and Other Payments 25 Section 5.5 Registration Rights 26 Section 5.6 Deficiency 27 i ARTICLE VI The Collateral Agent 27 Section 6.1 Collateral Agent’s Appointment as Attorney-in-Fact 27 Section 6.2 Duty of Collateral Agent 29 Section 6.3 Authorization of Financing Statements 29 Section 6.4 Authority of Collateral Agent 30 ARTICLE VII MISCELLANEOUS 30 Section 7.1 Amendments in Writing 30 Section 7.2 Notices 30 Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies 30 Section 7.4 Successors and Assigns 31 Section 7.5 Counterparts 31 Section 7.6 Severability 31 Section 7.7 Section Headings 31 Section 7.8 Entire Agreement 31 Section 7.9 Governing Law 31 Section 7.10 Additional Grantors 32 Section 7.11 Release of Collateral 32 Section 7.12 Reinstatement 32 Section 7.13 Termination 33 Section 7.14 Obligations Absolute 33 ANNEXES AND SCHEDULES Annex1 Form of Deposit Account Control Agreement Annex2 Form of Securities Account Control Agreement Annex3 Form of Pledge Amendment Annex4 Form of Joinder Agreement Annex5 Form of Short Form Intellectual Property Security Agreement Schedule 32 Exclusions to Perfection ii Pledge and Security Agreement,dated as of July 25, 2005 and amended and restated as of March 11, 2009, by Arby’s Restaurant Group, Inc., a Delaware corporation (“Borrower”), Arby’s Restaurant Holdings, LLC, a Delaware limited liability company (“Holdco Co-Borrower”), Wendy’s International, Inc., an Ohio corporation (“WII Co-Borrower”), Wendy’s
